TRIAL COURT OFFICIAL'S
         REQUEST FOR EXTENSION OF TIME TO FILE RECORD
                                                                                               FILED IN
                                                                                        12th COURT OF APPEALS
                                                                                             TYLER, TEXAS
Court of Appeals No. (If known):      12 -     l ~ - 00 l6(? - L \./                    3/13/2015 8:43:49 AM
                                                                                             CATHY S. LUSK
Trial Court Style:    l N8'Z- MJ\1'.J t (6 A CL.GT V.                       -1A"1 t:.    n..10   Clerk
                                                                                                (GN       WEIJ Dt;}2..<;o,..J

Trial Court & CoW1ty:     NAC.Ot2=7. DOC41£.S                              Trial Court No.:   Cl 2-Z. '2 S Z5
Date Trial Clerk's Record Originally Due:     fv\A: r<:C::?l     l '() / ZO (S

Date Court Reporter's/Recorder's Record Originally Due: M_         A-f2-C...t-t l 0 / W l 6
Anticipated Number of Pages of Record:        2 lo 3
I am responsible for preparing a record in this appeal but I am wmble to file the record by the original due date for
the following reason/s: (Check all that apply - attach additional pages if necessary.)


D       to the best of my knowledge, the Appellant has made no claim of indigence and has failed to either
the required fee or to make arrangements to pay the fee for preparing the record.
D       my duties listed below preclude working on this record:



~      Other. (Explain.): M.6 · MAtJ1GAcu.LL W!.J.-u..E ~A.V1N6 Ml\DG" A
                                            1
D£P05 tT IA"3D ONE: f?A'/M.£1'.Jr 15 l600R{Nq fVL'( REQu.E5T..S
t=°O(<.. 'P~'-1M6~10 F \l}b 'FC~AL.... ~JVlO~DlAE".
I anticipate this record will be completed and forwarded to the 1th Court of Appeals by T l}E:         0 JXrB", and I
                                    l0                                                              6f= t:::c t-.J~ PAV MBl-.j
hereby request an additional                   days within which to prepare it. TEX. R APP. P. 3 7 .3.


In compliance with Tux. R APP. P. 9. S(e), I certify that a copy of this notice has been seived on counsel for all
parties to the trial Court's judgment or order being appealed. I further certify by my signature below that the
information contained in this notice is true and within my personal knowledge.

  3-L~-lLS
Date
                                                   {!__~u__,
                                                     Signature
                                                               a .c;;;;.a-·~
                                                                           -                  c.-t/'-r


                                                      ~ANDA.Cb                 A.       PA-fC-/c_~
Office Phone Number                               Printed Name

cpxr/42. G2 co .n~o.fi d-och_a.s :ix. u_s
E-mail Address (if available)                             Official Title
Trial Clerk's/Court Reporter's Request for Ext/121h CA-CsL/Tyler/12-3-97 /Rev .~3-2001
TEXAS RULE OF AJ>PELLATE PROCEDURE 9.5(e) reads:


        Certificate requirements. A certificate of service must be signed by the person who made the service
        and must state:

        (1) the date and manner of service;
        (2) the name and addresses of each person served; and
        (3) if the person served is a party's attorney, the name of the party represented by that attorney.


The following parties have been served with a copy of this docwnent:
(Information may be either printed or typed.)

Lead Counsel for APPELLANT(S ):                               Lead Counsel for APPELLEE(s ):




Name:   IVl<ZZ- MtULijcuJ-t-                                  Name:

Address: f?. 0 · 3ox: ~l q 2~                                 Address:

 kA+lan+~, 6A 303b0
                                                              Phone no.:

Attorney for:._ _ _ _ _ _ _ _ _ _ _ __                        Attorney for:




Lead Cowisel for APPELLANT(s ):                               Lead Counsel for    APPELLEE(s ):


Name:     fl/l...R. cLAY UJHtTE                               Name:

Address:._ _ _ _ _ _ _ _ _ _ _ _ __                           Address:



                                                              Phone no.:

Attorney for:._ _ _ _ _ _ _ _ _ _ _ __                        Attorney for:



Additional                                information,                                   if                    any: